State of New York
                     Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: September 24, 2015                     106796
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                       MEMORANDUM AND ORDER

RYAN M. TETREAULT,
                    Appellant.
________________________________


Calendar Date:   August 10, 2015

Before:   Lahtinen, J.P., Rose, Devine and Clark, JJ.

                               __________


     G. Scott Walling, Schenectady, for appellant.

      Andrew J. Wylie, District Attorney, Plattsburgh (Ashley M.
Monette, Law Intern), for respondent.

                               __________


      Appeal from a judgment of the County Court of Clinton
County (McGill, J.), rendered April 22, 2014, convicting
defendant upon his plea of guilty of the crimes of criminal
possession of a controlled substance in the second degree and
criminal possession of a controlled substance in the seventh
degree.

      Defendant pleaded guilty to an indictment charging him with
criminal possession of a controlled substance in the second
degree and criminal possession of a controlled substance in the
seventh degree, with no sentencing commitment by County Court.
The court sentenced defendant as a second felony offender to an
aggregate prison term of seven years, followed by five years of
postrelease supervision. Defendant appeals, asserting that the
sentence imposed was harsh and excessive. We disagree. Although
defendant expressed remorse for his crimes and took steps to
                              -2-                  106796

address his substance abuse problem, given his criminal history
and his exposure to a much more substantial prison term, we find
that County Court appropriately considered relevant information
and factors in imposing the sentence, and the record evinces no
extraordinary circumstances to warrant a reduction of the
sentence in the interest of justice (see People v O'Brien, 122
AD3d 957, 958 [2014]; People v Mitchell, 41 AD3d 1045, 1045-1046
[2007], lv denied 9 NY3d 924 [2007]).

     Lahtinen, J.P., Rose, Devine and Clark, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court